DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 8/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Yurinko on 10/26/2021.

The application has been amended as follows: 

In the Claims:

Replace Claim 21 with the following:
21. A surgical instrument for use with a robotic surgical system, wherein said surgical instrument comprises: 
a mounting portion configured to operably interface with the robotic surgical system; 
an elongate shaft extending from said mounting portion; and 
an end effector extending from said elongate shaft, wherein said end effector comprises:
a first jaw comprising a bottom wall; 
a second jaw movable relative to said first jaw between an open position and a closed position; 
a staple cartridge including a plurality of staples removably stored therein, wherein said staple cartridge comprises a cartridge body; 
a closure assembly operably interfacing with the robotic surgical system, wherein said closure assembly is configured to move said second jaw from said 
a drive screw operably interfacing with the robotic surgical system; 
a thrust bearing positioned at a distal end of said end effector, wherein said thrust bearing comprises an opening, wherein a distal end of said drive screw is rotatably seated within said opening in said thrust bearing, wherein said drive screw is rotatable in response to an output motion from the robotic surgical system, and wherein said distal end of said drive screw is rotatable within said thrust bearing in response to said output motion; -2-Application Serial No. 16/003,563 Amendment dated August 30, 2021 Response to the Office Action dated May 28, 2021 
a firing member operably engaged with said drive screw, wherein said drive screw is configured to apply a distal force to said firing member when said drive screw is rotated, wherein said firing member is movable from a starting position to an ending position during a firing stroke, and wherein said firing member is configured to engage said second jaw and retain said second jaw at a distance relative to said first jaw during said firing stroke; and 
a sled configured to eject said staples from said staple cartridge when said sled is moved from a proximal end of said end effector toward said distal end of said end effector by said firing member during said firing stroke, wherein a first portion of said sled extends below said drive screw toward said bottom wall of the first jaw, wherein said closure assembly comprises a cable operably engaged with said second jaw, wherein said closure assembly is configured to perform said closure stroke when said firing member is in said starting position,
wherein said staple cartridge comprises said sled, and wherein a second 

Replace Claim 26 with the following:
26. A surgical instrument for use with a robotic surgical system, wherein said surgical instrument comprises: 
a mounting portion configured to operably interface with the robotic surgical system; -3-Application Serial No. 16/003,563 Amendment dated August 30, 2021 Response to the Office Action dated May 28, 2021 
an elongate shaft extending from said mounting portion; and 
an end effector extending from said elongate shaft, wherein said end effector comprises: 
a first jaw comprising a bottom wall; 
a second jaw movable relative to said first jaw between an open position and a closed position; 
a staple cartridge, comprising: 
a cartridge body, comprising: 
a deck surface; and
 a plurality of staple cavities defined in said deck surface; and 
a plurality of staples removably stored therein;
 a distal retaining portion; 
a closure assembly operably interfacing with the robotic surgical system, 
a drive screw operably interfacing with the robotic surgical system, wherein a distal end of said drive screw is operably seated within said distal retaining portion of said end effector, wherein said drive screw is rotatable in response to an output motion from the robotic surgical system, and wherein said distal end of said drive screw is rotatable within said distal retaining portion in response to said output motion; 
a firing member operably engaged with said drive screw, wherein said firing member is pushed distally when said drive screw is rotated, wherein said firing member is movable from a starting position to an ending position during a firing stroke, and wherein said firing member is configured to engage said second jaw and approximate said second jaw relative to said first jaw during said firing stroke; and 
a sled movable from a proximal end of said staple cartridge toward a distal end of said staple cartridge by said firing member during said firing stroke to eject said staples from said staple cartridge, wherein a first portion of said sled extends below saidResponse to the Office Action dated May 28, 2021 drive screw toward said bottom wall of said first jaw, wherein said closure assembly comprises a cable operably engaged with said second jaw, wherein said closure assembly is configured to perform said closure stroke when said firing member is in said starting position, 
wherein said staple cartridge comprises said sled, and wherein a second 

Replace Claim 31 with the following:
31. A surgical instrument for use with a robotic surgical system, wherein said surgical instrument comprises: 
a mounting portion configured to operably interface with the robotic surgical system; 
an elongate shaft extending from said mounting portion; and 
an end effector extending from said elongate shaft, wherein said end effector comprises: 
an elongate channel comprising a bottom wall;
a staple cartridge configured to be positioned in said elongate channel, comprising: 
a plurality of staples removably stored therein; 
a distal retaining portion; -5-Application Serial No. 16/003,563 Amendment dated August 30, 2021 Response to the Office Action dated May 28, 2021 
an anvil movable relative to said staple cartridge between an open position and a closed position; 
a closure assembly operably interfacing with the robotic surgical system, wherein said closure assembly is configured to move said anvil from said open position toward said closed position during a closure stroke in response to an output motion from the robotic surgical system; 
a drive screw operably interfacing with the robotic surgical system, wherein a distal end of said drive screw is operably seated within said distal retaining portion of said end effector, wherein said drive screw is rotatable in response to an output motion from the robotic surgical system, and wherein said distal end of said drive screw is rotatable within said distal retaining portion in response to said output motion; 
a firing member operably engaged with said drive screw, wherein said firing member is moved distally when said drive screw is rotated, wherein said firing member is movable from a proximal position to a distal position during a firing stroke, and wherein said firing member is configured to engage said anvil and approximate said anvil relative to said staple cartridge during said firing stroke; and 
a sled movable from a proximal end of said staple cartridge toward a distal end of said staple cartridge by said firing member during said firing stroke to eject said staples from said staple cartridge, wherein a first portion of said sled extends underneath said drive screw toward said bottom wall of said elongate channel, wherein said closure assembly comprises a cable operably engaged with said anvil, wherein said closure assembly is configured to perform said closure stroke when said firing member is in said proximal position, 
wherein said staple cartridge comprises said sled, and wherein a second portion of the sled is configured to be positioned above and around a top portion of the drive screw, and wherein the sled is not contact with the drive screw when moved by the firing member during the firing stroke.

Replace Claim 36 with the following:
36. A surgical instrument for use with a robotic surgical system, wherein said surgical instrument comprises: 
a mounting portion configured to operably interface with the robotic surgical system;
an elongate shaft extending from said mounting portion; and 
an end effector extending from said elongate shaft, wherein said end effector comprises: 
an elongate channel comprising a bottom wall and upstanding sidewalls extending from said bottom wall; 
a staple cartridge configured to be positioned in said elongate channel, wherein said staple cartridge comprises a plurality of staples; 
an anvil movable relative to said staple cartridge between an open position and a closed position when said staple cartridge is positioned in said elongate channel; 
a closure assembly operably interfacing with the robotic surgical system, wherein said closure assembly is configured to move said anvil from said open position toward said closed position during a closure stroke in response to an output motion from the robotic surgical system; 
a drive screw operably interfacing with the robotic surgical system; 
a distal bearing positioned at a distal end of said end effector, wherein said distal bearing comprises an opening, wherein a distal end of said drive screw is rotatably seated within said opening in said distal bearing, and wherein said drive screw is rotatable in response to an output motion from the robotic surgical system; -7-Application Serial No. 16/003,563 Amendment dated August 30, 2021 
Response to the Office Action dated May 28, 2021 a firing member operably engaged with said drive screw, wherein said drive screw is configured to apply a distal force to said firing member when said drive screw is rotated, wherein said firing member is movable from a starting position to an ending position during a firing stroke, and wherein said firing member is configured to engage said anvil during said firing stroke and retain said anvil at a distance relative to said staple cartridge when said staple cartridge is positioned in said elongate channel; and 
a sled configured to eject said staples from said staple cartridge when said sled is moved from a proximal end of said end effector toward said distal end of said end effector by said firing member during said firing stroke, wherein a first portion of said sled extends below said drive screw toward said bottom wall of said elongate channel when said staple cartridge is positioned in said elongate channel, wherein said closure assembly is configured to perform said closure stroke when said firing member is in said starting position, 
wherein said staple cartridge comprises said sled, and wherein a second portion of the sled is configured to be positioned above and around a top portion of the drive screw, and wherein the sled is not in contact with the drive screw when moved by the firing member during the firing stroke.



In the Specification:
-Paragraph [0284] (last line): “the firing member 1250” is changed to --the firing member 1200--
-Paragraph [0250] (line 6): “staple cartridge 1030” is changed to --staple cartridge 1040--

Allowed Claims / Reasons for Allowance
Claims 21, 22, 24-27, 29-32 and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 21, 26, 31, and 36, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
As outlined in the previous Non-Final Rejection (mailed on 5/28/2021), Shelton (US PGPUB 2008/0167670-previously cited) and Burbank (US Patent 8,876,857-previously cited), in combination, disclose and/or render obvious several of the claimed features (note that Claims 21, 26, and 31 were previously rejected, and although Claim 36 is new, it comprises several common limitations to previous Claims 21, 26, 31). Shelton, as modified in view of Burbank, further teaches the sled (36; Figure 3A) being comprised by the cartridge (38; see Paragraph 0041) and the sled (36) comprises a portion that extends above the drive screw (40; i.e. see Figure 6) but is silent on that portion of the sled (36) being configured to extend around a top portion of the drive screw and is further silent on the sled (36) comprising another portion of the sled which extends below/underneath the drive screw and is further silent on the sled not being in contact with the drive screw when moved by the firing member during the firing stroke. Given that the sled (36) of Shelton is disclosed as being separate from the drive screw, one can readily imply that the sled (36) of Shelton does not contact the drive screw as claimed, or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sled such that it does not contact the screw during the firing stroke in order to prevent damage to either the sled and/or the screw. 
Further, attention can be brought to the teachings of Viola (US PGPUB 2010/0320252-previously cited) and Yates (US PGPUB 2011/0288573). Viola teaches a sled member (102; Figure 4) which extends below a drive screw (66) and Yates teaches a sled assembly (5030; i.e. Figure 156) which comprises portions that extend above, around and below a drive screw (5130; Figure 24). However, it would not have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Shelton to obtain the claimed sled configuration in view of Viola and Yates without the use of improper hindsight drawn from Applicant’s own invention as motivation.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Therefore, the claimed invention of Claims 21, 26, 31, and 36 are allowable over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/26/2021